Citation Nr: 1637019	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from September 1977 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's claim was remanded by the Board in March 2014 and March 2016.  


FINDING OF FACT

The Veteran's currently diagnosed low back disability is not causally or etiologically related to his active service.


CONCLUSION OF LAW

Criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran submitted a claim for service connection for a low back disability in May 2008.  The claim was denied in a February 2009 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).   Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a low back disability related to his active service.  Specifically, the Veteran contends that he suffered an injury to his low back in service which has persisted since service.     

A review of the service treatment reports reflects that the clinical evaluation of the Veteran's spine was normal at his July 1977 entrance examination.  He reported chest and back pain in October 1977.  He denied injury at that time.  At the October 1981 separation examination, clinical evaluation of the spine was normal.  On an October 1981 report of medical history form, the Veteran denied recurrent back pain.   

Post service VA treatment reports reflect that the Veteran was seen to establish care at VA for the first time in June 2004.  He reported a history of a knee injury in service but he did not mention any back injury in service at that time.  He was assessed with degenerative joint disease of the back.  However, that diagnosis was not based upon any objective testing of record.  In July 2004, the Veteran reported that he injured his back at work lifting a patient into a wheelchair.  He was assessed with a musculoskeletal injury to the lower back.  An x-ray was ordered.  In April 2006, x-rays of the lumbar spine revealed that vertebral body heights and intervertebral disc spaces were well preserved except at L5/S1 where there was a mild degree of loss of disc height and retrolisthesis.  The gross alignment was well preserved and there was no acute bone injury.  The records thereafter variously reflect a diagnosis of lumbago and low back pain.  

Records from the Social Security Administration (SSA) include a letter from OCS Management dated in February 1996.  The Veteran was noted to have sustained low back strain while working at Hunt Wesson Foods.  X-rays of the lumbar spine obtained in January 1996 reflect an assessment of mild spondylosis from L2-S1, transitional first sacral segment with mild attempt at lumbarization noted as congenital normal variant, left upper lumbar spinal convexity, and no other gross evidence of bone or joint pathology.  The Veteran was awarded SSA disability benefits for a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of affective/mood disorders effective January 2009.  The records also include an x-ray obtained at VA in April 2009 which reveals mild loss of disc space height lower lumbar segments, mild facet sclerosis, loss of normal lordotic curvature, and partial lumbarization of S1 vertebral body segment.

At a VA examination in May 2016, the Veteran was assessed with low back strain.  The examiner indicated that there was no evidence of arthritis on imaging studies of the thoracolumbar spine.  The examiner reviewed the Veteran's relevant medical history and conducted a thorough examination of the Veteran.  The examiner opined that it was less likely than not that the Veteran's back condition was caused by service.  The examiner's rationale was that there was no record of the Veteran sustaining a back injury while in service.  The examiner noted that a report of medical history form filled out and signed by the Veteran on October 20, 1981, shows that the Veteran checked "no" to "recurrent back pain".  Additionally there were no complaints of back pain from that date to his final discharge in March 1982.  The Veteran brought documents showing back injury in 1996 while working for the Hunt-Wesson company which resulted in a workman's compensation claim and, per the Veteran, an eventual settlement.  The examiner reported that there was no mention of a previous injury to his back in the military in any of his workman's compensation paperwork, although his military service was mentioned.  

The examiner concluded that in the absence of medical evidence of a back injury, with chronicity in service, it becomes apparent that the etiology of the Veteran's current back pain is his workman's compensation injury in 1996.  The examiner added that the Veteran has further documented injuries to his back after this time.  Finally, the examiner indicated that while the Veteran's statement that his back was injured in service was taken into account, there is no medical evidence to support his statement.

In this case, the evidence confirms that the Veteran currently has a diagnosis of a low back strain and mild degenerative joint disease of the lumbar spine.  The issue then becomes whether the low back disability manifested to a compensable degree within one year after service or is the result of the Veteran's active service. 

As an initial matter, there is no evidence of a diagnosis of arthritis of the lumbar spine within one year of the Veteran's separation from service to allow for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Unfortunately, there is also no competent evidence that suggests the current low back disability either began during or was otherwise caused by his active service.  While the Veteran reported that he sustained a back injury during service, there is no indication that he sought treatment for any injury of the spine in service.  Moreover, he specifically denied recurrent back pain on a medical report form in October 1981.  There is no evidence of treatment for any back disability until 1996 when he sustained an injury to his low back while working.  The only medical opinion of record concluded that it was less likely than not that the current low back disability was related to service.  The Veteran has indicated that he injured his low back in service and had back trouble since service.  However, there is no competent indication that such an incident was what caused the Veteran's current low back disability.  In fact, medical providers have provided evidence against this claim.

The VA examiner reviewed the claims file, and was familiar with the Veteran's contentions.  However, the examiner concluded that the Veteran's current low back disability was less likely than not due to his active service and was more likely due to post-service injuries.  This opinion was supported by rationale that was grounded in the evidence of record, and has not been questioned or undermined by any other medical opinion of record.

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's low back disability and his period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his low back disability is related to his period of service.

Although the Veteran contends that he has a low back disability related to his active service, specifically to an injury sustained during service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions). 

The Veteran's opinion is not competent to provide the requisite etiology of the current low back disability, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of the low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although the Veteran has reported a continuity of low back symptoms since service, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his current low back disability and his active service and is outweighed by other evidence. 

Therefore, the lay statements regarding the Veteran's low back disability being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's low back disability resulted from his active service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, an examination in this case has been undertaken and a medical opinion was obtained.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained. 

ORDER

Entitlement to service connection for a back disability is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


